Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/25/2022.  Presently claims 1 and 3-17 are pending. Claim 2 has been cancelled.
Response to Arguments
Applicant's arguments filed 04/25/2022 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Examiner Notice: The Examiner notice that the Applicant keeps repeat same argument and the Examiner keeps maintained the same position; therefore, the Examiner is advising the Applicant to appeal the Examiner’s rejection.

Applicant argued that “most of the corresponding foreign applications have resulted in the grant of foreign patents with minimal prosecution”.
In response to this argument, USPTO does not bound by any other foreign office.
Accordingly, this argument is not persuasive.

Applicant argued that “Applicant maintains the position that Hassinen et al. '646 is not a prior art reference that would render obvious the subject matter of the pending claims”.
In response to this argument, the Examiner respectfully is referring the Applicant to same Response to Arguments of the advisory action dated 12/07/2021 and non-final rejection dated 01/25/2022, with respect to the prior art of Reijo (US6447646B1);
And for the purpose of the Examination the Examiner will repeat the argument below:
the Applicant disclose the elastic bearing is made of elastomer material, and this elastomer material can be a variety of plastic material (the Applicant specification page 7 paragraph 35- page 8 paragraph 30)
So in the Applicant disclosure, the bearing element is having an elastic property because it made of plastic;
Further, the prior art of Reijo discloses the element (17) is a bearing element, the element is made of plastic, and the plastic is an elastic material (Reijo: col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics).
Even, under another interpretation using the plastic material is very know in the art and it is not new; and the limitation of “an elastic bearing” can be rejected as following:
Reijo does not explicitly disclose the plastic is an elastic bearing,
Since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Reijo to have the plastic bearing made of an elastic material in order to reduce the wear stress, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Furthermore; and under alternative rejection; Reijo does not explicitly disclose the plastic bearing is an elastic bearing,
Niswander teaches a plastic bearing is an elastic bearing (claim 1); 
Niswander disclose the elastic bearing can be used sealing and various other related and similar uses (col.1 lines 1-18); and Niswander is concerned about the wear problem during (col.1 lines 1-18) 
And, since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Reijo to be an elastic bearing as taught by Niswander in order to provide elastomeric surfaces possess relatively high co-efficient of friction (Niswander: col.1 lines 1-18), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Accordingly, this argument is not persuasive.

Applicant argued that the “the Applicant is surprised by said rejection, since this document (in form of its parallel EP application) was cited in the European and International search report and therein classified as A-document, i.e. as a document without having particular relevance for the patentability of the present application. The Applicant respectfully submits that the assessment in the European and International search report was correct, and that the position presented in the present Official Action cannot be followed”.
In response to this argument, USPTO does not bound by any other foreign office.
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Robert (US4434522A) is not anticipated the subject matter of current pending claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a counter weight 12 is provided in order to enable sufficient contact of the blade 3 with the roller drum 1. There is nothing in said reference that would suggest an elastic arrangement of the blade 3 itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claims are rejected as filed; the prior art of Robert discloses:
an elastic bearing (col.3 last 6 lines and fig.1: (5) is made of elastic material) is arranged between the blade and the receiving region, and wherein the receiving region has the form of a groove (fig.1: the groove between the elements (10) and (3) where the element (3) is received), and 
the elastic bearing (fig.1: (5)) is arranged at least between a groove wall (see fig.1 below) and the blade (fig.1: (3)).
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    651
    525
    media_image1.png
    Greyscale













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert (US4434522A).
Regarding claim 1, Robert disclose a roller mill (abstract and col.2 last 5 lines-col.4 line 2) comprising: 
a housing having a milling-material inlet, at least one milling-material outlet (inherent, any roll mill having a house with an inlet for receiving the material to be milled and outlet for discharging the product), and 
at least two cambered rollers (fig.1: (1))) which are each arranged in the housing so as to be rotatable about a roller axis (fig.1) any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (1)) is assigned a scraper (fig.1: (2)), and the scraper: 
- has a blade (fig.1: (3)) for scraping milling material from a roller surface (fig.1: the surface of the roller (1)) with a scraper edge (fig.1: (4)) which extends over an entire length (L) of the blade (fig.2), and
 - comprises a holder with a receiving region (fig.1: the groove between the elements (10) and (3) where the element (3) is received), the holder is arranged in the housing so as to be tiltable about an axis parallel to the roller axis (col.3 lines 5-7: rotate and swing), 
an elastic bearing (col.3 last 6 lines and fig.1: (5) is made of elastic material) is arranged between the blade and the receiving region, and wherein the receiving region has the form of a groove (fig.1: the groove between the elements (10) and (3) where the element (3) is received), and 
the elastic bearing (fig.1: (5)) is arranged at least between a groove wall (see fig.1 above) and the blade (3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum discloses a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  
at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 
- has a blade (fig.2: the element (22) having the blade (10) the examiner read the blade is combined of elements (22) and (10)) for scraping milling material from a roll surface (fig.2: (P)) with a scraper edge (fig.2: the edge of the blade (10)) which extends over an entire length of the blade, and 
- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and an elastic bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-45 the parts are manufactured from the rubber and plastics); and the plastic material is known as an elastic material and meet the recitation of elastic);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Reijo teaches wherein the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) is arranged between the blade and both groove walls (fig.4: the area of the element (16) is forming a groove).

Regarding claim 4, Reijo teaches the blade (fig.4: the element (22)) abuts on a groove bottom (fig.4: (17))

Regarding claim 5, Reijo teaches the blade (the element (22)) and the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) are held in a clamping profile which is arranged in the receiving region (fig.4: the profile of the element (16))
(12).
Regarding claim 6, Katsum discloses the blade (fig.1: (27)) having a length and width; 
Katsum does not discloses the blade has a ratio between the length and width of 1.6:1 to 300:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the length and width of 1.6:1 to 300:1; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade has a ratio between the length and width of 1.6:1 to 300:1, as a matter of routine engineering design choice.

Regarding claim 7, Katsum disclose the blade (fig.2: (27)) is receiving in the holder (fig.2: (26));
Katsum does not discloses the blade has a ratio between the height and the free height of more than 1:1 to 6:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the height and the free height of more than 1:1 to 6:1; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade (8) has a ratio between the height and the free height of more than 1:1 to 6:1, as a matter of routine engineering design choice.

Regarding claims 8, 14 and 16, Katsum discloses the blade (fig.2: (27)) is arranged at an angle to the roller surface;
Katsum does not discloses the angle of between 20° and 75°; between 30° and 60°; or between 30° and 50°.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the angle of between 20° and 75°; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the angle of between 20° and 75°, as a matter of routine engineering design choice.

Regarding claims 9, 15 and 17, Reijo teaches the elastic bearing is formed as an elastomer strip (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);

Reijo does not teach the elastomer strip with a Shore OO hardness of between 15 and 100; between 30 and 90; or 40-80.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the elastomer strip with a Shore OO hardness of between 15 and 100; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the elastomer strip with a Shore OO hardness of between 15 and 100, as a matter of routine engineering design choice.

Regarding claim 10, Reijo teaches a counterweight (figs.1 and 2: 20)) by means of which the blade can be tilted about the axis and can be pressed against the roller surface (col.1 lines 10-13 and col.3 lines 24-30).

Regarding claim 11, Katsum disclose the scraper (fig.1: (25))) is in operative connection with a lift-off device (figs.1 and 2: (36)) by means of which the blade (figs.1 and 2: (27)) can be tilted about the axis and can be moved away from the roller surface (paragraphs 157-160).

Regarding claim 12, Katsum disclose the blade is arranged in such a way that the scraper edge is parallel to the roller axis when the blade does not contact the roller surface (fig.2 the blade (27) can be arranged at any angle).

Regarding claim 13, Katsum disclose wherein the blade (fig.2: (27)) is received over its entire length in the receiving region (fig.2: the receiving region of the element (26)).

An alternative rejection, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  
at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 
- has a blade (fig.2: the element (22) having the blade (10)) for scraping milling material from a roll surface (fig.2: (P)) with a scraper edge (fig.2: the edge of the blade (10)) which extends over an entire length of the blade, and 
- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and a bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

Reijo does not explicitly disclose the bearing plastic is an elastic bearing,
Since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Reijo to have the plastic bearing made of an elastic material in order to reduce the wear stress, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

An alternative rejection, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1) and in view of Niswander (US3130976A).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  
at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 
- has a blade (fig.2: the element (22) having the blade (10)) for scraping milling material from a roll surface (fig.2: (P)) with a scraper edge (fig.2: the edge of the blade (10)) which extends over an entire length of the blade, and 
- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and a bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

Reijo does not explicitly disclose the plastic bearing is an elastic bearing,
Niswander teaches a plastic bearing is an elastic bearing (claim 1); 
Niswander disclose the elastic bearing can be used sealing and various other related and similar uses (col.1 lines 1-18); and Niswander is concerned about the wear problem during (col.1 lines 1-18) 
And, since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Reijo to be an elastic bearing as taught by Niswander in order to provide elastomeric surfaces possess relatively high co-efficient of friction (Niswander: col.1 lines 1-18), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo in view of Niswander for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753